EXAMINER'S AMENDMENT
This action is a response to the filing on 6/3/2022. Examiner acknowledges the amendments made to claims 1, 17, 22, and 23 and the cancellation of claims 13 and 21. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

16. (Currently Amended) The smart power hub of claim 2, wherein the smart power hub is configured to transmit power and data communications to the sleep aid device using a single cable, coupled directly or via an intermediate cable to a wall outlet, and convert alternating current to direct current.

23. (Currently Amended) The system of claim 17, wherein the sleep aid device is configured
to present the media data upon a determination of a status of the infant based on analysis of the infant data 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9-12, 14-17, 22, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the prior art of record does not teach or suggest a hub for a sleep aid device, as claimed by Applicant, 
wherein the data communication system is configured to receive media data from the user communication device or network and transmit the media data to the sleep aid device for presentation of the media data from at least one of a speaker or a display associated with the sleep aid device, and
wherein the data communication system is configured to store the media data and then transmit the media data to the sleep aid device for the presentation upon occurrence of an event.
Claims 2-6, 9-12, and 14-16 are dependent on allowed matter from claim 1 and are allowed.
In regards to claim 17, the prior art of record does not teach or suggest a system, as claimed by Applicant, where the system includes a sleep device, a smart power hub, and a speaker or display, where the smart power hub includes
a power system configured to transmit a supply of power to the sleep aid device; and
a data communication system configured to transmit and receive for data between the sleep aid device and a user communication device or network,
wherein the data communication system is configured to receive media data from the user communication device or network and transmits the media data to the sleep aid device, and
wherein the sleep aid device is configured to present the media data with at least one of the at least one speaker or display.
Claim 23 is dependent on allowable matter from claim 17 and is allowable.

In regards to claim 22, the prior art of record does not teach or suggest a smart power hub, as claimed by Applicant, 
wherein the data communication system is configured to receive media data from the user communication device or network and transmit the media data to the sleep aid device for presentation of the media data from at least one of a speaker or a display associated with the sleep aid device, and
wherein the data communication system is configured to store the media data and then transmit the media data to a sleep device for presentation upon the occurrence of a set time.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791       

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791